 
Exhibit 10.1
 
LEASE ADDENDUM FOR ADDITIONAL SPACE
 
LEASE ADDENDUM FOR ADDITIONAL SPACE (this “Agreement”) dated as of the 20th day
of June 2019 between Celebration Pointe Office Partners II, LLC, (hereinafter
referred to as “Landlord”) and SharpSpring Technologies, Inc., (hereinafter
referred to as “Tenant”).
 
WITNESSETH:
 
WHEREAS, Landlord, as landlord, and Tenant, as tenant, entered into that certain
agreement of lease (the “Original Lease”) dated as of April 18, 2018 covering a
certain rentable portion of the 3rd and 4th floors, (the “Original Premises”),
in that building known as and located at 5001 Celebration Pointe Avenue,
Gainesville, Florida (the “Building”), as more particularly described in said
Original Lease, under the terms and conditions contained therein; and
 
WHEREAS, Tenant wishes to add to the Original Premises the rentable portion of
the second (2nd) floor of the Building, as indicated on the space plan annexed
hereto and made a part hereof as Exhibit “A”, the deemed rentable square foot
area of which Tenant acknowledges and agrees solely for purposes of this
Agreement shall be 17,950 rentable square feet, and 16,468 useable square feet,
(the “Additional Space”) for the Additional Space Term (as hereinafter defined);
and
 
WHEREAS, subject to and in accordance with the terms, covenants and conditions
of this Agreement, Landlord has agreed to permit Tenant to add the Additional
Space to the Original Premises; and
 
WHEREAS, Tenant and Landlord wish to modify the Original Lease as set forth
below, and the Original Lease, as so modified by this Agreement, is hereinafter
referred to as the “Lease”. Terms used in this Agreement and not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Original Lease.
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree as follows:
 
 
 
Page 1 of 25

 
 
SUMMARY OF CERTAIN PROVISIONS
 
The following references furnish data to be incorporated in the specified
Sections of this Agreement and shall be construed to incorporate all of the
terms of the entire applicable Section as fully set forth in this Agreement:
 
1. 
Building Address: 5001 Celebration Pointe Avenue, Gainesville, Florida.
 
2. 
Additional Space: Approximately 17,950 rentable square feet of Class A office
space located on the 2nd floor of the Office Building 5001.
 
Useable Area of the Additional Space:
● 
“Built Space” = 2,633 square feet
● 
“To Be Built Space” = 13,835 square feet
 
Rentable Area of the Additional Space including load factor:
● 
2nd floor with 9% load factor = 17,950 square feet.
 
ARTICLE I
 
TERM
 
The term of the Lease for the Original Premises shall be extended under the same
terms, covenants and conditions contained in the Original Lease, except to the
extent specifically modified by this Agreement, so that the term of the Lease
shall expire on such earlier date upon which the term of the Lease shall expire,
be canceled or terminated pursuant to any of the conditions or covenants of the
Lease or pursuant to law.
 
ARTICLE II
 
ADDITIONAL SPACE
 
The Additional Space shall be added to the Original Premises under all the
applicable terms and conditions of the Original Lease, except as modified
herein, for a term (the “Additional Space Term”) which shall commence on the
date (the “A.S. Commencement Date”) which shall be the earlier of:
 
(a)           The date upon which Landlord delivers the Additional Space to
Tenant with Landlord’s Work (as hereinafter defined) substantially completed; or
 
(b)           The date Tenant or anyone claiming by, under or through Tenant
first shall occupy any part of the Additional Space for the conduct of Tenant’s
business, (The “Premises,” as such termed is defined in the Original Lease,
shall consist of the Additional Space and the Original Premises from and after
the A.S. Commencement Date).
 
 
Page 2 of 25

 
 
 
 
For avoidance of doubt, Tenant’s obligations to pay rent on each of the “Built
Space” and “To Be Built” space” shall be as set forth in Article IV.
 
ARTICLE III
 
CONDITION OF PREMISES
 
Section 3.01 Current Occupancy.
 
(a)           The parties acknowledge that Tenant is currently in occupancy of
the Original Premises, has inspected the same in the Building, and is fully
familiar with the physical condition thereof and, unless otherwise agreed by the
parties, Tenant agrees to accept the Original Premises as of the A.S.
Commencement Date in its then “as is” condition, exclusive of any latent
defects, which Landlord shall be responsible for repairing in accordance with
the terms of the Original Lease. Tenant acknowledges and agrees that Landlord
shall have no obligation to do any work in or to the Original Premises in order
to make it suitable and ready for continued occupancy and use by Tenant.
 
(b)           Tenant acknowledges and agrees that: (i) it has inspected the
Additional Space, is fully familiar with the physical condition thereof and
agrees to accept possession of the Additional Space in its then “as-is”
condition as of the A.S. Commencement Date, exclusive of any latent defects,
which Landlord shall be responsible for repairing in accordance with the terms
of the Original Lease, and (ii) Landlord shall have no obligation to do any work
in or to the Additional Space in order to make it suitable and ready for
occupancy and use by Tenant, except to the extent expressly provided for in this
Section 3, or in accordance with Landlord’s Work Letter attached hereto and
further described in Section 3.02.
 
Section 3.02 “To Be Built” Space. Landlord, at Landlord's sole expense, shall
construct the shell of the Office Building, that is known as the “To Be Built”
space, wherein the Premises is to be located on the second floor, making up
13,835 useable square feet of space, and otherwise perform the work described in
Exhibit “B” attached hereto ("Landlord's Work"), at Landlord's expense, and
shall complete such work in complete and Turnkey Condition. Landlord shall
obtain all certificates and approvals necessary with respect to Landlord's Work,
and shall construct the Office Building to be LEED Certified. Acceptance of
possession of the Premises by Tenant shall be conclusive evidence that
Landlord's Work has been fully performed in the manner required, subject to
Punch List Items. Any items of Landlord's Work that are not completed as of
delivery of the Premises shall be identified by Tenant on a Punch List submitted
to Landlord within fifteen (15) business days after such delivery, or as soon as
possible thereafter and Landlord shall thereafter complete the same within
thirty (30) days. Any items of Landlord's Work that are not timely identified on
such a Punch List shall be deemed completed to the extent that they are capable
of detection as of delivery of the Premises. All work other than Landlord's Work
to be carried out and completed in the Premises is the responsibility of Tenant
(collectively, "Tenant's Work"). Tenant acknowledges and agrees that the
performance of Landlord’s Work is expressly conditioned upon compliance by
Tenant with all the terms and conditions of the Lease, including payment of
Rent. Landlord shall be responsible for repairing any latent defects located in
the “To Be Built” space during the Term.
 
 
Page 3 of 25

 
 
 
 
Landlord shall provide to Tenant a space plan for Tenant’s approval. Tenant
shall have ten (10) days from the receipt of such space plan to approve the same
or notify Landlord in writing of any changes Tenant desires to make. Failure to
notify Landlord within those ten (10) days, will be deemed approval of the space
plan. Landlord shall have a reasonable time in which to make agreed upon
changes; thereby notifying Tenant of completion of said changes. Tenant shall
then have five (5) days from receipt of the final space plan, to approve the
same. Failure to notify Landlord of any issues with the final space plan shall
be deemed approval of the final space plan.
 
Tenant shall have design drawings, architect drawings, and permits approved and
completed by no later than August 1, 2019, so that construction may promptly
begin thereafter. Any changes delaying the same, shall be agreed to in writing
by both parties. Delays caused solely by Tenant’s failure to meet the August 1,
2019 deadline (which, for avoidance of doubt, shall not include any delays
described in Article XVII in the Original Lease), that are not agreed to in
writing, shall not affect the commencement of rent provided for under Section
4.01; provided, however, that Tenant shall be entitled to one (1) day of abated
Rent set forth in Section 4.01 and any Additional Rent attributable to the “To
Be Built” space, for each day that Tenant’s possession of or conducting business
in the “To Be Built” space is delayed as a result of delays caused solely by
Landlord (which, for avoidance of doubt, shall not include any delays described
in Article XVII in the Original Lease).
 
Section 3.03 Current “Built Space.” Tenant agrees to move into the current
“Built Space” known as Evolve Pilates, Suite 220, making up 2,633 of useable
square feet of the second floor, which includes the common area corridor as
designated in the attached Exhibit “A” space plan, contingent upon the current
tenant of the “Built Space” first vacating such “Built Space.” Other than agreed
upon changes, as reflected in final space plan, Landlord shall make no
improvements or changes to the Built Space, and Tenant agrees to take the space
“as is”, exclusive of any latent defects, which Landlord shall be responsible
for repairing during the Term. Any provisions otherwise should be addressed by
Tenant pursuant to provision 3.05 below. Notwithstanding anything contained in
this Agreement to the contrary, in the event Tenant is unable to conduct its
business in the “Built Space” as a result of Landlord’s Work or other
construction or improvements relating to the “To Be Built” space, the parties
agree that Tenant shall be entitled to one (1) day of abated Rent attributable
to the “Built Space,” including the Rent set forth in Section 4.02 and any
Additional Rent attributable to the “Built Space,” for each day that Tenant is
unable to conduct its business in such “Built Space” as a result of such
Landlord’s Work, construction or improvements. Should Landlord and Tenant agree
in writing that construction may temporarily interfere with Tenant’s use of the
“Built Space”, prior to the commencement of such construction then the above
provision regarding abated Rent, shall not apply.
 
Section 3.04 Tenant Improvement Construction. Landlord and Tenant mutually agree
that Landlord shall remove part of the existing corridor and construct a wall
within the remaining corridor, as indicated in Exhibit “A”. The wall which
Landlord shall construct, shall be temporary for the limited purpose to allow
Tenant to begin accessing the current “Built Space” with limited to no
interruption, while construction on the “To Be Built” space continues.
 
Landlord and Tenant agree that in the final phase of construction on the “To Be
Built” space, that Landlord shall remove this temporary wall. Additionally,
Landlord agrees to construct doorways as necessary to combine the “Built Space”
and “To Be Built” spaces as Tenant may need. Landlord also agrees to convert the
existing wall in Room #1 facing the corridor, of the current existing Evolve
space, marked on Exhibit “A”, into a glass wall of similar design, materials,
cost and finishes as Tenant has in its current third floor space conference
room.
 
 
Page 4 of 25

 
 
 
Landlord agrees to deliver the “To Be Built” space in turnkey condition per
Tenant’s construction guidelines and specifications, as well as the agreed to
changes to the “Built Space” as provided above, up to a $88.33/square foot
budget. Tenant will work with Landlord to develop plans, specifications, and
pricing based on similar finishes to Tenant’s existing office space, including
the number of square footage of offices and kitchens and the overall quality and
style of finishes, as compared to Tenant’s existing space. If the build out cost
is less than $88.33/square foot, any savings will go to Landlord. Because
Landlord anticipates that the total cost of the build out will not exceed
$88.33/square foot, Landlord shall be responsible for the costs associated with
the build out in excess of this budgeted amount. Notwithstanding the preceding
sentence, any changes or improvements that are made by Landlord to the
Additional Space during the buildout of such space as contemplated by this
Section that are (a) requested by Tenant or Tenant’s designated agents,
(b) consented to by Landlord (such consent not to be unreasonably withheld,
conditioned or delayed), and (c) made by Landlord, or its agents, and (d) that
cause such buildout to exceed the agreed to budget, shall be the sole financial
responsibility of Tenant.
 
Section 3.05 Changes to Landlord’s Work. Prior to the completion of the
Landlord’s Work, any changes in or additions to Landlord’s Work, which shall be
(a) requested by Tenant or Tenant’s designated agents, (b) consented to by
Landlord (such consent not to be unreasonably withheld, conditioned or delayed),
and (c) made by Landlord, or its agents, shall be paid for by Tenant promptly
when billed at the net additional out of pocket cost to Landlord. Any further
changes in or additions to the Additional Space after Landlord’s Work has been
completed, which shall be (a) requested by Tenant or Tenant’s designated agents,
(b) consented to by Landlord (such consent not to be unreasonably withheld,
conditioned or delayed), and (c) made by Landlord, shall be paid for by Tenant
promptly when billed at cost. For clarification purposes, this section applies
to additions or changes requested by Tenant, after the budget provided for in
Section 3.04 has been exhausted. In the event of the failure of Tenant to pay
for said changes or additions, Landlord at its option may consider the cost
thereof, plus the above percentages, as Additional Rent payable by Tenant and
collectible as such hereunder, as part of the rent for the next ensuing months.
 
Section 3.06 Landlord Liability. If Landlord shall be unable to give possession
of the Additional Space on or before A.S. Commencement Date because of the
retention of possession of any occupant thereof, alteration or construction
work, or for any other reason, Landlord shall not be subject to any liability
for such failure. In such event, this Agreement shall stay in full force and
effect, without extension of the Additional Space Term. However, the Rent
payable hereunder with respect to the Additional Space shall not commence until
the Additional Space is available for occupancy by Tenant.
 
Section 3.07 “Punch List Items”. Landlord’s Work shall be deemed to be
substantially completed notwithstanding that (i) minor or non-material details
of construction, mechanical adjustment or decoration remain to be performed
which do not materially interfere with Tenant’s use of the Additional Space for
the conduct of Tenant’s business (collectively, the “Punch List Items”) or
(ii) a portion of Landlord’s Work is incomplete because construction scheduling
requires that such work be done after incomplete finishing or after other work
to be done by or on behalf of Tenant is completed, provided that Tenant may use
the Additional Space for its intended purpose hereunder without material
interference as a result of such incomplete work. Landlord hereby agrees that
within thirty (30) days after Landlord’s receipt of a written notice from Tenant
identifying any purported Punch List Items that require Landlord’s completion,
Landlord shall complete said Punch List Items.
 
 
Page 5 of 25

 
 
ARTICLE IV
 
RENT AND ADDITIONAL SECURITY FOR ADDITIONAL SPACE
 
Section 4.01 Rent for “To Be Built Space”. Rent shall be paid on the “To Be
Built Space” of the second floor according to the rental chart below. Rent will
commence on this space upon the earlier of a) Tenant conducting business in the
space, b) Tenant taking possession of space, c) Landlord providing notice that
the space is ready and available for immediate possession, or d) July 1, 2020;
provided, however, that unless Tenant elects to conduct business in the space or
takes possession of the space pursuant to a) or b) above, that, in no event
shall the rental obligations of the “To Be Built” space commence earlier than
ten (10) months after the commencement of Tenant’s obligation to pay rent on the
“Built Space” as provided in Section 4.02 below.
 
To Be Built Space
 
 
 
 
Estimated Rentable Area of the Premises
 
 
Lease Year
Base Rent (prsf)
CAM Element (psf)
Minimum Rent (prsf)
Annual Minimum Rent
Monthly Minimum Rent
 
 
 
 
 
 
July 2020 – Oct. 31st 2020
$17.00
$6.16
$23.16
13,835
$106,806
$26,701.55
3
$18.00
$6.16
$24.16
13,835
$334,254
$27,854.47
4
$18.00
$6.16
$24.16
13,835
$334,254
$27,854.47
5
$19.00
$6.16
$25.16
13,835
$348,089
$29,007.38
6
$19.00
$6.16
$25.16
13,835
$348,089
$29,007.38
7
$20.00
$6.16
$26.16
13,835
$361,924
$30,160.30
8
$20.00
$6.16
$26.16
13,835
$361,924
$30,160.30
9
$21.00
$6.16
$27.16
13,835
$375,759
$31,313.22
10
$21.00
$6.16
$27.16
13,835
$375,759
$31,313.22
Does not include Taxes or Insurance
Rent Begins July of 2020 and follows the lease for Floors 3 and 4
Floors 3 and 4 year 1 began November 2018
Rent Follows the original lease timing (July 2020 - October 2020 = Year 2)
Subsequent Years mirror the Original Lease dates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rent Commencement Projected July 2020

 
  
 
Page 6 of 25

 
 
 
Section 4.02 Rent for “Built Space”.  Rent shall commence on the current “Built
Space” known as Evolve Pilates, Suite 220, including common area and corridor,
pursuant to the rental chart below, upon the earlier of a) Tenant conducting
business in the space, b) Tenant taking possession of space, c) Landlord
providing notice that the space is ready and available for immediate possession,
or d) September 1, 2019.
 
Built Space
 
 
 
 
Estimated Rentable Area of the Premises
 
 
Lease Year
Base Rent (prsf)
CAM Element (psf)
Minimum Rent (prsf)
Annual Minimum Rent
Monthly Minimum Rent
 
 
 
 
 
 
Sept 2019 – Oct. 31st 2019
$17.00
$6.16
$23.16
2,633
$10,163
$5,081.69
2
$17.00
$6.16
$23.16
2,633
$60,980
$5,081.69
3
$18.00
$6.16
$24.16
2,633
$63,613
$5,301.11
4
$18.00
$6.16
$24.16
2,633
$63,613
$5,301.11
5
$19.00
$6.16
$25.16
2,633
$66,246
$5,520.52
6
$19.00
$6.16
$25.16
2,633
$66,246
$5,520.52
7
$20.00
$6.16
$26.16
2,633
$68,879
$5,739.94
8
$20.00
$6.16
$26.16
2,633
$68,879
$5,739.94
9
$21.00
$6.16
$27.16
2,633
$71,512
$5,959.36
10
$21.00
$6.16
$27.16
2,633
$71,512
$5,959.36
Does not include Taxes Insurance
Rent Begins September of 2019 and follows the lease for Floors 3 and 4
Floors 3 and 4 Year 1 began November 2018
Yr 1 is a partial Year to mirror original lease (Sept. 2019 – October 31st 2019)
Subsequent Years mirror the Original Lease dates
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Rent Commencement Projected September 2019

 

Section 4.03 Gross Rent. In addition to the payment of Rent as hereinabove
provided, Tenant shall pay Additional Rent for the Additional Space effective as
of the A.S. Commencement Date in accordance with all applicable provisions of
the Original Lease as the same applies to the Original Premises; provided
however, that as of the A.S. Commencement Date, for purposes of the Lease, the
phrase “24,288 useable square feet” shall be increased by “16,468 useable square
feet”, so that the total useable square footage of the Premises shall be deemed
to be “40,756 useable square feet” and “44,658 rentable square feet”, which
includes a 9% load factor for the Additional Space. The gross rent for the total
square footage of the 2nd, 3rd, and 4th floors shall be payable in the amount
and pursuant to the Rent Schedule as provided for in the Acknowledgment of Lease
Terms, attached hereto as Exhibit “C”. Payment of the amount indicated in the
Acknowledgment of Lease Terms shall commence on the date the Acknowledgment of
Lease Terms is executed by Landlord and Tenant.
 
 
Page 7 of 25

 
 
 
Section 4.04 Upon execution of this Agreement, Tenant shall deposit with
Landlord the sum of twenty-five thousand dollars ($25,000.00) as additional
security for the performance of Tenant’s obligations accruing under the Lease,
as modified by this Agreement (the “Additional Space Security”). The Additional
Space Security shall be held and applied by Landlord at Landlord’s discretion
should Tenant not perform Tenant’s obligations accruing under this Agreement and
the Lease. If Tenant shall fully perform every provision of this Lease to be
performed by Tenant, the Additional Space Security, or any balance thereof
(i.e., after deducting therefrom all amounts to which Landlord is entitled under
the provisions of the Lease), shall be returned to Tenant (or, at Landlord’s
option, to the last assignee of Tenant’s interest hereunder) within sixty (60)
days after the expiration or earlier termination of this Lease.
 
ARTICLE V
 
UTILITIES AND LANDLORD SERVICES
 
     Section 5.01 Utilities/Landlord Services
(a) 
Landlord agrees to furnish the following services at Landlord's sole costs and
expense:
i. 
heat and air conditioning for the Building (including, without limitation, the
Premises and the interior Common Areas) at reasonably comfortable temperatures
and standard for buildings of similar class, size, age and location, or as
required by governmental authority; such services to be provided from 8:00 a.m.
to 6:00 p.m. on weekdays and from 8:00 a.m. to 1:00 p.m. on Saturdays (except on
New Year's Day, Memorial Day, Independence Day, Labor Day, Thanksgiving and
Christmas and such other public holidays hereafter created by governmental
authority and designated by Landlord), or such shorter period as may be
prescribed by any applicable policies or regulations adopted by any utility or
governmental agency;
ii. 
elevator service, lighting replacement for the entire Building (including,
without limitation, the Premises and the Common Areas, as applicable), and
regular janitorial and restroom supplies for the Common Areas;
iii. 
maintenance and repair in accordance with Section 6.1 of the Original Lease;
iv. 
subject to Section 6.3 of the Original Lease, all utilities other than
electricity (including, without limitation, water and sewer) to the Building
(including, without limitation, the Common Areas, as applicable) 24 hours per
day, seven days per week; provided, however, that Tenant (A) shall be
responsible for procuring all telephone, internet, electricity, and janitorial
services used in the Premises and (B) shall pay all charges incurred for such
services directly to the applicable service provider; and
v. 
Landlord shall, upon Tenant's request, provide after-hours heating and air
conditioning for times beyond the hours of operation set forth in Section
5.01(a)(i) at the rate of $35.00 per hour.
 
(b)           Landlord shall not be in default hereunder or be liable for any
damages directly or indirectly resulting from, nor shall Rent be abated by
reason of, (i) the installation, use or interruption of use of any equipment in
connection with the furnishing of any of the foregoing services, (ii) failure to
furnish or delay in furnishing any such services when such failure or delay is
caused by accident or any condition beyond the reasonable control of Landlord or
by the making of necessary repairs or improvements to the Premises or to the
Office Building, or (iii) the limitation, curtailment, rationing or restrictions
on use of water, electricity, gas or any other form of energy serving the
Premises or the Office Building not caused by Landlord. Landlord shall use best
efforts to promptly remedy any interruption in the furnishing of such services.
 
 
Page 8 of 25

 
 
ARTICLE VI
 
PARKING
 
In addition to the parking provided to Tenant in the Original Lease under
Section 6.4, Landlord agrees to provide Tenant with five (5) additional reserved
parking spaces in the existing Surface Lot that is located within the area
identified as P-1 Facility under the Lease, and marked on the Parking Lot Map
attached hereto as Exhibit “D”. Additionally, for clarification purposes under
the Original Lease, the non-reserved spots in the Surface Lot are on a first
come first serve basis and the P-2 Facility is the primary parking for overflow.
 
ARTICLE VII
 
EXPANSION OPTION AND RENEWAL OF LEASE
 
Section 21.33 of the Original Lease provides for a Right of Expansion
(“Expansion Option”). The Expansion Option shall be deemed not to apply to the
Additional Space and Tenant shall not have the Right to Renew (“Renewal Option”)
the term of the Original Lease in respect of only the Additional Space.
Notwithstanding the foregoing, Tenant’s Expansion Right and Renewal Option, set
forth in the Original Lease, shall be deemed to be and is hereby modified:
(i) to apply to either the Original Premises, or the Additional Space and the
Original Premises as a single unit (i.e., Tenant may exercise the Expansion
Option and Renewal Option contained therein only as to the Original Premises or
the Original Premises and the Additional Space together, and not merely as to
the Additional Space alone), subject to and in accordance with all other terms
and conditions contained in said Lease.
 
ARTICLE VIII
 
REPORTING
 
Should SharpSpring, Inc. (the “Parent”) company of Tenant, cease to be a
publicly held company, defined by the SEC as a corporation, the outstanding
voting stock of which is registered under Sections 12(b) or 12(g) of the
Securities Exchange Act of 1934, as amended, Tenant shall be required to provide
certain financial reports to Landlord of the Parent and its subsidiaries upon
the request of Landlord. Should Landlord request it, Tenant shall provide within
180 days after the close of each fiscal year of the Parent, the consolidated
balance sheets of the Parent and its subsidiaries as at the end of such fiscal
year and the related consolidated statements of operations and changes in
shareholders equity and of cash flows for such fiscal year setting forth
comparative figures for the preceding fiscal year and audited by independent
certified public accountants, to the effect that such consolidated financial
statements fairly present, in all material respects, the financial position and
results of operations of the Parent and its subsidiaries on a consolidated basis
in accordance with GAAP. Failure to have such authorization upon execution of
this Agreement will be considered a material breach, and the Lease and this
Agreement considered in default.
 
 
Page 9 of 25

 
 
ARTICLE IX
 
SIGNAGE
 
Tenant shall have the right to install, at Tenant's sole cost and expense, an
illuminated logo on the monument sign located on the exterior of the Office
Building. The design of the signage in the foregoing sentence shall be subject
to Landlord's prior written approval, which shall not be unreasonably withheld,
conditioned or delayed. The right granted to Tenant by this Article IX shall be
in addition to, and not in lieu of, any rights Tenant has to install signage on
or in the Building or the Premises contained in the Original Lease.
 
ARTICLE X
 
SUCCESSORS AND ASSIGNS
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns.
 
 
 
ARTICLE XI
 
ENTIRE AGREEMENT
 
The Lease, as modified by this Agreement, represents the entire understanding
between the parties with regard to the matters addressed herein and may only be
modified by written agreement executed by all parties hereto. All prior
understandings or representations between the parties hereto, oral or written,
with regard to the matters addressed herein, other than the Lease, are hereby
merged herein. Tenant acknowledges that neither Landlord nor any representative
or agent of Landlord has made any representation or warranty, express or
implied, as to the physical condition, state of repair, layout, footage or use
of the Additional Space or any matter or thing affecting or relating to the
Additional Space except as specifically set forth in this Agreement. Tenant has
not been induced by and has not relied upon any statement, representation or
agreement, whether express or implied, not specifically set forth in this
Agreement. Landlord shall not be liable or bound in any manner by any oral or
written statement, broker’s “set-up,” representation, agreement or information
pertaining to the Additional Space or this Agreement furnished by any real
estate broker, agent, servant, employee or other person, unless specifically set
forth herein, and no rights are or shall be acquired by Tenant by implication or
otherwise unless expressly set forth herein.
 
 
Page 10 of 25

 
 
ARTICLE XII
 
EFFECTIVENESS
 
This Agreement shall not be binding upon Landlord and Tenant until executed and
delivered by both Landlord and Tenant.
 
ARTICLE XIII
 
RATIFICATION
 
The parties acknowledge and agree that, except as otherwise specifically stated
herein, the Original Lease has not been modified and remains in full force and
effect, Landlord has not waived any requirement of the Original Lease, neither
party is in breach of the Original Lease and neither party has a claim for any
failure of the other party to perform its obligations under the Original Lease.
 
ARTICLE XIV
 
NO BROKERS/INDEMNIFICATION
 
Each party represents to the other that such party has had no dealings or
negotiations with any broker or agent in connection with the consummation of
this Agreement other than Front Street Commercial Real Estate Group (the
“Broker”) and each party covenants and agrees to defend, hold harmless and
indemnify the other from and against any and all cost, expense (including
reasonable attorneys’ fees) or liability resulting from the inaccuracy of the
foregoing representation by the applicable party. Landlord shall pay commissions
due the Broker in connection with this Agreement, if any, pursuant to the terms
of separate agreements between Landlord and Broker.
 
ARTICLE XV
 
MISCELLANEOUS
 
Section 13.01 Miscellaneous Provisions.
 
(a) 
The captions in this Agreement are for convenience only and are not to be
considered in construing this Agreement.
 
(b) 
This Agreement shall be construed without regard to any presumption or other
rule requiring construction against the party causing this Agreement to be
drafted.
 
(c) 
If any provision of this Agreement or its application to any person or
circumstances is invalid or unenforceable to any extent, the remainder of this
Agreement, or the applicability of such provision to other persons or
circumstances, shall be valid and enforceable to the fullest extent permitted by
law and shall be deemed to be separate from such invalid or unenforceable
provisions and shall continue in full force and effect.
 
(d) 
This Agreement may be executed in multiple counterparts (including electronic
[.PDF] or facsimile counterparts), each of which shall be deemed an original,
and all such counterparts shall together constitute one and the same instrument.
 
(e) 
In the event of a conflict between the terms of this Agreement and the other
terms of the Original Lease, the terms of this Agreement shall control.
 
(f) 
This Agreement shall be governed by, and construed in accordance with, Florida
law.
 
 
  [SIGNATURES COMMENCE ON FOLLOWING PAGE]
 
 
Page 11 of 25

 
 
 
 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Agreement as of
the day and year first above written.
 
 
 
 
LANDLORD:
CELEBRATION POINTE OFFICE PARTNERS II, LLC, a
Florida limited liability company
 
By: 

SHD-CELEBRATION POINTE, LLC,


a Florida limited liability company, Manager
 
 
/s/ Svein Dyrkolbotn                                      
Name: Svein Dyrkolbotn
Title:  Manager
 


 
 TENANT:
 SHARPSPRING TECHNOLOGIES, INC,
 a Delaware corporation
 
 
By:        /s/ Brad Stanczack                                        

             Name: Brad Stanczack
             Title: CFO
 

 

 
 
 
 
 
 
 
 
Page 12 of 25

 
 
 
EXHIBIT "A"
 
 
 
Second Floor - Space Plan
 
Page 13 of 25

 
 
 
[floorplan000.jpg]
 
 
 

 
 
EXHIBIT "B"
 
Landlord's Work
 

 
 
 
 
 
 

 
 
Construction Lease Exhibit
- Landlord Build-out of Tenant Space
 
 
 
Landlord is to provide the following scope of work to, at, or near the Tenant
space, The scope of work includes both the Base Building and Landlord Build-out
of Tenant space as required by the Lease, and/or building code. Items which are
not specifically mentioned below shall be provided by Tenant at Tenant's sole
expense.
 
The Base Building shall consist of the following: (a) the Building shell and
exterior, (b) the core areas, including necessary mechanical, electrical,
sprinkler, life safety, heating, air conditioning, ventilation and structural
systems, (c) ADA compliant Path-of-Travel to the Premises, including to the
restrooms serving the Premises, (d) public stairways, (e) tenant corridors, if
required (f) elevators, (g) parking, (h) exterior hardscape and landscaping, and
the items described below (collectively referred to as the "Base Building").
 
BASE BUILDING
Structure:

 
A structural system designed to carry loads in accordance with and to meet all
governing codes. Structural system may include foundations, beams, columns, bar
joists, suspended floors, roof deck system, and roofing. The building
superstructure, at-grade and above-grade supported floor slabs are constructed
of structural steel members and/or reinforced cast-in-place structural concrete
constructed in accordance with the base building contract documents. The base
building structure consists of steel columns, beams and joists with spray
applied fire proofing and exposed metal decking.
 

 
 
BASE BUILDING
Exterior Walls:
 

Perimeter walls shall be constructed with exposed framing studs. The finished
drywall and any additional insulation will be completed by Landlord as defined
in the Landlord build-out of the tenant space. Aluminum framed storefront
windows shall be installed in accordance with the base building contract
documents.
 

 
 
BASE BUILDING
Interior Walls:
 

Demising Walls: Metal stud demising walls from floor slab to underside of deck
with gypsum board, insulation and sealants required for fire rating, sound
attenuation, and / or thermal transmittance per code and in accord with base
building drawings.
Core Walls: All core walls on lease side of the floor will have gypsum wallboard
installed, taped and finished, ready to receive finishes,
Core Doors: All exposed core door openings shall be completed with painted
hollow metal frames, finished solid core wood doors and hardware
 
 
BASE BUILDING
        Mechanical:
 

 
Rooftop AHU's: Air Handling Units mounted on the roof of the building shall be
installed as part of the Base Building. The size of the AHU units and provided
CFM will be sufficient to properly serve the Tenant Space.
Ducts: Ducts for exhaust and make-up air shall be stubbed into Tenant Space from
vertical shafts in the building core. Dampers will be installed where requiredby
code within the ducts associated with the Base Building 
 

 
 
BASE BUILDING
Electrical/Data:
 

Power: A 480/277V, 3 phase panel will be provided in the base building
electrical closet and a 120/208V sub-metered panel will be provided to Tenant
space. Electrical room will include electrical distribution panels
Data: Telephone, data, and cable TV services will be available from a
centralized telecommunications room. An empty 1" conduit will be stubbed into
the Tenant space from the main telecommunications room. The Data room will
include a telephone backboard.
 


 

 
Last revised: April 4, 2018
 

 
 
Construction Lease Exhibit
Landlord Build-out of Tenant Space
 


 
BASE BUILDING
Plumbing:
   
Landlord has provided roof storm drains, piping, valves, fixtures, and
equipment, as required to meet base building, minimum code, or utility company
requirements and Landlord's plan requirements. Locations of all existing and
proposed piping may be within Tenant space.
 

 
 
 
BASE BUILDING
Restrooms:
   

Finished Building standard, ADA and code compliant restrooms will be installed
on the Tenant's floor of the building. Finishes will include ceramic tile on
floors and wet walls, countertops, mirrors, lighting, ceilings, toilet
partitions, toilet accessories, plumbing fixtures, and all mechanical, plumbing,
and lighting services. The restrooms will comply with current codes and Base
Building contract documents. Domestic hot water heater and associated piping to
serve the Base Buildingrestrooms.

 
 

BASE BUILDING
Sprinklers:
 


Risers, loops and branch piping with upturned heads which meet the code 
 requirements for coverage in an unoccupied building will be installed as part
of the Base Building scope of work. The Base Building system will be a
hydraulically calculated fire sprinkler main system to the Tenant space
including mains, standpipes, sprinkler risers, grids, and/or sprinkler heads to
meet minimum local code, fire department, NFPA and Landlord's insurance
underwriting requirements
 
The Base Building scope of work shall also provide fire department hose
connections, tamper and flow alarms zoned on a full or partial floor basis,
required annunciation, fire department inspection stations and main sprinkler
piping on each floor. All piping shall be hydraulically sized and placed in
locations as determined and as required by the municipal authorities. Landlord
shall also provide visual and audible alarms and central annunciation panels to
meet minimum base building code requirements. Landlord shall provide all
sprinkler drainage systems in locations and as required by the municipal
authorities.
 
 
BASE BUILDING
Life Safety:
 

A new addressable fire alarm system and devices compliant with all applicable
codes will be installed. Code minimum fire alarm activations and notification
devices will be provided in each Tenant space. The building wide fire alarm
system shall include fire alarm panels sized appropriately to accommodate
typical office occupancy and density as defined in the lease agreement.
 
Landlord, as part of the Base Building, will provide card reader access at the
main ground floor entries of the Building
 
 
BASE BUILDING
Elevator Lobby
 
The passenger elevator lobbies shall be complete with elevator doors and frames,
which will be stainless steel and call buttons and hall lantern, face plates all
of which will be stainless steel. The lobbies will include code required
signage.
 


 




 

 

 
 


      
 
Page 2 of 5

 
 
Construction Lease Exhibit
Landlord Build-out of Tenant Space
 
 
In addition to the Base Building scope, the Landlord will provide the build-out
of the Tenant space including tenant walls, tenant flooring finishes, tenant
ceiling finishes, tenant lighting, fully operational tenant HVAC system, tenant
electrical, tenant plumbing system, and tenant fire protection system. These
items are described below and are collectively referred to as "Tenant Space
build-out by Landlord"
 
 
TENANT SPACE
Floor Finishes:
 

 
    Flooring throughout the tenant space shall consist of the following
materials:
 
Carpet Tile - Commercial grade carpet tile manufactured by Interface and/or
Shaw, or equivalent carpet tile as approved by Tenant. Carpet tile will be the
predominant flooring material and utilized in open office areas, closed offices,
flex offices, conference rooms, collaboration spaces, phone booths, lounge
areas, and storage rooms.
Interface: Bike Path Collection
Interface: Human Nature Collection
Shaw: Color at Work
 
Porcelain Tile - Commercial grade porcelain tile will be utilized in the
elevator lobby, restrooms, restroom vestibules, shower room, and kitchen. Basis
of design for porcelain tile to match the installed tile on the 3rd and 4th
floors.
 
 
 
TENANT SPACE
Interior Walls:
 

 
Metal stud and drywall partitions to be provided as shown on the 2nd floor plan
dated 5-15- 2019. Partitions adjacent to areas with exposed structure,
conference rooms, restrooms, shower room, and video studio to be full height
partitions extending from floor to deck and will contain acoustical insulation.
Partitions between offices that contain acoustical ceilings will have drywall
extending 6" above the finished ceiling and will contain acoustical insulation.
 
All walls to be taped, sanded, primed and painted with 2 coats of paint with
colors as approved by tenant. Specific walls will receive decorative wood and
porcelain tile finishes pending approval of tenant. ASI wood panels are to be
used as basis of design. Painted walls to receive a 4" cove base using Flexco
Wallflowers as basis of design.
 
Glazing areas within walls as shown on the 2nd floor plan dated 5-15-2019, shall
have interior storefront matching third and fourth floor as basis of design. The
width of these glazed areas to be per plans with heights of 8 feet.
 
Doors are to be solid core pre-finished flush wood veneer with 5 ply
construction. Typical door sizes to be 3' x 8'. Doormerica to be used as basis
of design.
 
 
TENANT SPACE
Kitchens:
 

In addition to the plumbing fixtures, the kitchen shall receive base cabinets
with laminate finish, upper shelving with laminate finish, solid surface
countertops, and porcelain tile backsplash. The kitchen will also receive a
bar-height solid-surface counter for seating. The kitchen will have leave-out
areas for the tenant provided refrigerators, freezers, and microwaves.
 

 
 

 

 
 
 


 
Page 3 of 5

 
 
Construction Lease Exhibit 
Landlord Build-out of Tenant Space
 

 
 
TENANT SPACE
Ceiling Finishes:
 
 
Finished ceilings shall be provided throughout the Tenant space at the following
areas: Elevator Lobby, Lounges, Video Studio, Restrooms, Phone Booths, Offices
(including Flex Offices), Conference/Collaboration Rooms, Storage Rooms,
Kitchen, and Shower Room. These ceilings shall consist of the following
systems: 

 
Drywall - Drywall ceilings to consist of minimum ½" drywall on metal stud framed
system or suspended drywall grid system. Drywall to be taped, sanded, primed and
painted with 2 coats of paint with colors as approved by tenant. 
 
Acoustical Ceiling Tile (ACT): ACT ceilings to be 2'x2' or as shown on reflected
ceiling plans. The acoustical ceiling tile basis of design is Armstrong Ceilings
Ultima tegular with fine finish. The suspended ceiling grid system basis of
design is Armstrong Ceilings Suprafine XL 9/16" Exposed Tee System with white
finish
 
Exposed to Structure (ETS): The open office areas as well as the walking areas
between the offices and core areas are to be exposed to structure. The exposed
structure is to be primed and painted with 2 coats of paint. The primer and
paint must be compatible with the existing spray applied fire proofing.
 
Acoustical Control Systems: The open office areas with exposed structure will
utilize an acoustical control system to reduce sound reverberation within the
space. These systems may include, but are not limited to, vertically mounted
sound baffles, horizontally mounted sound baffles, a spray applied acoustical
treatment, and/or suspended sound absorbing panels.
 
 
 
 
TENANT SPACE
Electrical Lighting:
 
   
Overall lighting will consist of a combination of Direct and Indirect light
fixtures. Wherever possible, LED light fixtures will be used. The lighting types
and locations will be similar to the 3rd and 4th floor. Final lighting layouts
and quantities will be determined based upon calculated light levels and
selected fixtures. Scope of work to include light fixtures, wiring, conduit, and
switches necessary to install the light fixtures. The following lighting types
shall be incorporated into the Tenant Space.
Linear LED's: installed as suspended, recessed, or surface mount. Lumium is the
manufacturerused as basis of design with their Nitrogen or Iridium series of
fixtures. These fixtures may be downlights, uplights, or combination depending
upon the intended location.
4" aperture LED downliqhts: installed as recessed or surface mounted can lights.
Recessed fixtures will be utilized at areas where there is a drywall or ACT
ceiling. Surface mounted fixtures will be utilized at areas with exposed
structureand no ceiling exists.
Commercial downlights by Philips Lightolier are the basis of design.
2x2 or 2x4 LED Troffer: As an alternate lighting solution to the Linear LED
fixtures, the Tenant may consider utilizing a high efficiency reflector fixture
such as LCAT 22 by Columbia Lighting.
Pendant mount decorative fixtures: limited to select design areas such as lobby,
conference rooms, kitchen, and lounges. Final selection to be determined by
Tenant within the budgetary limitations.
 
 
 
 
 
 

 
 
 
Page 4 of 5

 
 
Construction Lease Exhibit
Landlord Build-out of Tenant Space
 
 
 
TENANT SPACE
Electrical Power:
 

 
All electrical equipment required to service the space, including, but not
limited to, panels, disconnects, wiring, conduit, and boxes shall be provided.
Sub-meters for the purpose of monitoring the Tenant's power usage as required in
the lease will be provided.
 
Outlet locations to be per code based on the 2nd floor plan layout dated
5-15-2019. Outlets, switches, outlet covers, and switch covers to be white.
Outlets will be wall mounted unless a condition exists where not possible to
serve the individual space and its function. In these cases, a floor box may be
utilized.If furniture feed connections are required for systems furniture,
Tenant is to provide to the Landlord and Landlord architect the specific
furniture requirements of the furniture systems being served by the furniture
feeds.
 

TENANT SPACE
Telephone/Data:
 

A cable tray loop will be provided within the Tenant Space for the Tenants use.
The cable routing for phone and data is to be by Tenant.
 

 
TENANT SPACE
Mechanical:
 

 
Landlord shall furnish and install metal supply duct, return duct, dampers,
diffusers, and grilles throughout the Tenant Space and shall be responsible for
locating and wiring any thermostat controls for the HVAC units. The HVAC system
shall consist of VAV boxes within the Tenant Space. The Server/IT room shall be
provided with a dedicated split system (VRF).

TENANT SPACE
Plumbing:
 

A water flow meter to monitor the Tenants usage will be installed
 
Landlord to provide cold water piping, hot water piping, and wastewater piping
to the following areas within the Tenant Space: (2) single occupancy restrooms,
(1) shower room, and kitchen. The associated water heaters will be electric,
sized appropriately, and installed within the tenant space.
 
Each of the (2) single occupancy restrooms shall have a toilet and sink/faucet.
The (1) Shower Room shall have a toilet, sink/faucet, and shower/faucet. The
Kitchen will have a 2 compartment sink/faucet and an under-counter dishwasher.
 
TENANT SPACE
Fire Protection:

The sprinkler system that was installed as part of the Base Building will be
modified by the Landlord by adding, relocating, and turning down existing heads
to meet code requirements of the Tenant Space.

TENANT SPACE
Life Safety:
 

Fire and Life-safety systems will be installed within the Tenant Space including
exit signs, code required intercoms, code required signals, and fire
extinguishers.
 

 
 
 
 
 
 

 
 





 
Page 5 of 5

 
 
EXHIBIT "C"
 
 
 
Acknowledgment of Lease Terms
 
 
 
 
  Page 22 of 25

 
 
ACKNOWLEDGEMENT OF LEASE TERMS
 
As Tenant, SharpSpring Technologies, Inc., and Landlord, Celebration Pointe
Office Partners II, LLC, to the Lease Agreement dated April 18, 2018, and Lease
Addendum for Additional Space dated _____________________, 2019, we acknowledge
the following:
 
1. 
The total useable square footage provided by Landlord to Tenant is 40,756, and
the total rentable square footage is 44,658, which includes the 2nd floor, 4th
floor, and part of the 3rd floor of the 5001 Building at Celebration Pointe,
Gainesville, Florida.
 
2. 
Upon execution of this Acknowledgement, total gross rent shall be due the first
of each month in accordance with the rent schedule below:
 
 
Total
 
 
 
 
Estimated Rentable Area of the Premises
 
 
Lease Year
Base Rent (prsf)
CAM
Element
(prsf)
Minimum Rent (prsf)
Annual Minimum Rent
Monthly Minimum Rent
 
 
 
 
 
 

 
 
 
 
 
 
 
3
$
$6.16
$
 
$
$
4
$
$6.16
$
 
$
$
5
$
$6.16
$
 
$
$
6
$
$6.16
$
 
$
$
7
$
$6.16
$
 
$
$
8
$
$6.16
$
 
$
$
9
$
$6.16
$
 
$
$
10
$
$6.16
$
 
$
$
Does not include Taxes or Insurance

 
3. 
Reserved.
 
4. 
Upon execution of this Acknowledgement, the Expiration Date of the Original
Lease shall remain unchanged and the Additional Space Term shall be scheduled to
expire on the last day of the calendar month that is ten (10) years following
the date of the Original Lease.
 
 
  Page 23 of 25

 
 
 
IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Acknowledgment
as of _______ day of ___________________, 20_____.
 
 
 
LANDLORD:
CELEBRATION POINTE OFFICE PARTNERS II, LLC, a
Florida limited liability company
 
By: 

SHD-CELEBRATION POINTE, LLC,


a Florida limited liability company, Manager
 
 
                                                                         

Name: Svein Dyrkolbotn
Title:  Manager
 


 
 TENANT:
 SHARPSPRING TECHNOLOGIES, INC,
 a Delaware corporation
 
 
By:                                                                            
      

             Name: Brad Stanczack
             Title: CFO  

 
 
 
  Page 24 of 25

 
 
 
EXHIBIT “D”
 
Parking Lot Map
 
 
[ex101025.jpg]
  Page 25 of 25
